DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application and Claims Status
Applicant’s response filed on 09/27/2021 is acknowledged and entered.

Claims 1-37 were pending.  No claims have been amended, cancelled, and/or added.  Therefore, claims 1-37 are currently pending.  

Election/Restrictions
Applicant’s election of Group I (Claims 1-35) in the reply filed on 09/27/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  The elected invention is as follows: “Applicant elects Group J, claims 1-35, drawn to a product, for examination on the merits.”

Claims 36 and 37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/27/2021.



Additionally, it is relevant to note that since applicant did elect the invention of a product (Group I (Claims 1-35), the nonelected invention directed to a process (Group II (Claims 36 and 37) are eligible for rejoinder.  As recognized by MPEP § 821.04, in order to be eligible for rejoinder, a claim to a nonelected invention must depend from or otherwise require all the limitations of an allowable claim. A withdrawn claim that does not require all the limitations of an allowable claim will not be rejoined. Furthermore, where restriction was required between a product and a process of making and/or using the product, and the product invention was elected and subsequently found allowable, all claims to a nonelected process invention must depend from or otherwise require all the limitations of an allowable claim for the claims directed to that process invention to be eligible for rejoinder. See MPEP § 821.04(b). In order to retain the right to rejoinder, applicant is advised that the claims to the nonelected invention(s) should be amended during prosecution to require the limitations of the elected invention. Failure to do so may result in a loss of the right to rejoinder. Rejoined claims must be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.

Applicant’s election of species for a type of formulation in the reply filed on 09/27/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  The elected species are as follows: “Applicant elects the formula of Example No. 5 in Table 2 of the instant specification. The formulation of Example No. 5 in Table 2 includes oxamyl in an amount of 24% by weight, methanol in an amount of 35% by weight, propylene carbonate in an amount of 20% by weight, water in an amount of 10% by weight, and anti-foam in an amount of 1% by weight.”

Claims 10-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/27/2021.

Accordingly, claims 1-9 and 14-35 are under consideration in this Office Action.

Priority
Receipt is acknowledged of certified copies of papers (i.e. United Kingdom Patent Application 1715183.8 that was filed on 09/20/2017) required by 37 CFR 1.55.

This present application is a 371 of PCT/CN2018/106129 that was filed on 09/18/2018.

Since this present application is being examined under the first inventor to file provisions of the AIA , this application has been afforded the effective filing date of 09/20/2017 for prior art searches.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.





The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16, 18, 19, 25, 29, and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 16 recites the “composition according to claim 15, wherein the composition has a pH of from 3.0 to 4.0”.  This limitation is vague an indefinite because it is unclear as to the metes and bounds regarding the claimed quantity.  Here, the term ‘of’ is a definite expression, and as a result, the addition of the term ‘from’ to an otherwise definite expression extends the scope of the expression so as to render it indefinite.  Accordingly, claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim 18 recites the “composition according to claim 1, wherein the liquid carrier is present in an amount of from 40% by weight of the composition”.  This limitation is vague an indefinite because it is unclear as to the metes and bounds regarding the claimed quantity.  Here, the term ‘of’ is a definite expression, and as a result, the addition of the term ‘from’ to an otherwise definite expression extends the scope of the expression so as to render it indefinite.  Therefore, claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.


Claim 19 recites the “composition according to claim 1, wherein the liquid carrier is present in an amount of from 65 to 85% by weight of the composition”.  This limitation is vague an indefinite because it is unclear as to the metes and bounds regarding the claimed quantity.  Here, the term ‘of’ is a definite expression, and as a result, the addition of the term ‘from’ to an otherwise definite expression extends the scope of the expression so as to render it indefinite.  Thus, claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim 25 recites the “composition according to claim 24, wherein the alcohol is present in the composition in an amount of from 5% by weight”.  This limitation is vague an indefinite because it is unclear as to the metes and bounds regarding the claimed quantity.  Here, the term ‘of’ is a definite expression, and as a result, the addition of the term ‘from’ to an otherwise definite expression extends the scope of the expression so as to render it indefinite.  Consequently, claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim 29 recites the “composition according to claim 1, wherein the carbonate ester is present in the composition in an amount of from 5% by weight”.  This limitation is vague an indefinite because it is unclear as to the metes and bounds regarding the claimed quantity.  Here, the term ‘of’ is a definite expression, and as a result, the addition of the term ‘from’ to an otherwise definite expression extends the scope of the expression so as to render it indefinite.  Accordingly, claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim 31 recites the “composition according to claim 1, wherein water is present in the composition in an amount of from 5% by weight”.  This limitation is vague an indefinite because it is unclear as to the metes and bounds regarding the claimed quantity.  Here, the term ‘of’ is a definite expression, and as a result, the addition of the term ‘from’ to an otherwise definite expression extends the scope of the expression so as to render it indefinite.  Therefore, claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-9, 17-21, 24-29, and 32-35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marquis et al. (WO 99/39581).
For claims 1-4, 6-9, 17-21, 24-29, and 32-35, Marquis et al. claim a liquid composition of matter comprising: a) at least 24 % methomyl (refers to instant claimed ‘i) an oxime carbamate’ of claim 1; and instant claims 2-4 and 6-9); b) at least one alkylene carbonate; and c) a third chemical species selected from the group consisting of polyalkylene glycols, ethers of polyalkylene glycols, ethers, lactones, alcohols (refers to instant claimed ‘alcohol’ of claim 1), ketones, and heterocyclic compounds comprising a ketone function (Claim 18); wherein said at least one alkylene carbonate comprises a mixture of propylene carbonate (refers to instant claims 26 and 27) and butylene carbonate in which the ratio of propylene carbonate to butylene carbonate is in the range of 10:1 to 1:10 (Claim 20).  The total amount of alkylene carbonate present independently comprises any amount between 19.0 % and 65.0 % of the total solution composition by weight (refers to instant claims 17-19, 28, 29, and 32-34) (Claim 19).  The third chemical species is independently present in any amount between 5.0 % and 15% of the total solution by weight (refers to instant claims 17-19, 24, 25, and 32-34) (Claim 22).  Marquis et al. also disclose the following: (i) a typical means by which the instant invention can be employed in the destruction of unwanted pests is by diluting the claimed composition with a desired amount of water (refers to instant claimed ‘water’ of claim 1), either alone or with additional diluents (pg. 9, lines 21-25); (ii) solutions of this invention may be combined with surfactants, wetting agents, dispersing agents, antifoam agents (refers to instant claim 35 and the elected species of ‘anti-foam’) and the like, as such admixtures are typical in the agricultural field and are well-known to methomyl users having ordinary skill (pg. 8, lines 14-16); and (iii) exemplified a composition of example 19 comprising 63% of PC (Propylene Carbonate); 7% CXL (Cyclohexanol) (refers to instant claims 17-21, 24, 25, and 32-34); and 30% methomyl (pg. 6, Table III).
Therefore, the compositions of Marquis et al. do anticipate the instant claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 14-21, and 24-35 are rejected under 35 U.S.C. 103 as being unpatentable over Marquis et al. (WO 99/39581).
For claims 1-4, 6-9, 17-21, 24-29, and 32-35, Marquis et al. claim a liquid composition of matter comprising: a) at least 24 % methomyl (refers to instant claimed ‘i) an oxime carbamate’ of claim 1; and instant claims 2-4 and 6-9); b) at least one alkylene carbonate; and c) a third chemical species selected from the group consisting of polyalkylene glycols, ethers of polyalkylene glycols, ethers, lactones, alcohols (refers to instant claimed ‘alcohol’ of claim 1), ketones, and heterocyclic compounds comprising a ketone function (Claim 18); wherein said at least one alkylene carbonate comprises a mixture of propylene carbonate (refers to instant claims 26 and 27) and butylene carbonate in which the ratio of propylene carbonate to butylene carbonate is in the range of 10:1 to 1:10 (Claim 20).  The total amount of alkylene carbonate present independently comprises any amount between 19.0 % and 65.0 % of the total solution composition by weight (refers to instant claims 17-19, 28, 29, and 32-34) (Claim 19).  The third chemical species is independently present in any amount between 5.0 % and 15% of the total solution by weight (refers to instant claims 17-19, 24, 25, and 32-34) (Claim 22).  Marquis et al. also disclose the following: (i) a typical means by which the instant invention can be employed in the destruction of unwanted pests is by diluting the claimed composition with a desired water’ of claim 1), either alone or with additional diluents (pg. 9, lines 21-25); (ii) solutions of this invention may be combined with surfactants, wetting agents, dispersing agents, antifoam agents (refers to instant claim 35 and the elected species of ‘anti-foam’) and the like, as such admixtures are typical in the agricultural field and are well-known to methomyl users having ordinary skill (pg. 8, lines 14-16); and (iii) exemplified a composition of example 19 comprising 63% of PC (Propylene Carbonate); 7% CXL (Cyclohexanol) (refers to instant claims 17-21, 24, 25, and 32-34); and 30% methomyl (pg. 6, Table III).
The teachings of Marquis et al. (WO 99/39581) differ from the presently claimed invention as follows:
While Marquis et al. do not explicitly disclose that the type of an oxime carbamate is oxamyl as recited by instant claim 5 and the elected species, it is art recognized that oxamyl and methomyl are two structurally related oxime carbamate and they are widely used pesticides (see Strathmann et al. (ENVIRONMENTAL SCIENCE & TECHNOLOGY, 2001, 35(12), pp. 2461-2469; specifically, left col., second full paragraph; and figure 1 on pg. 2461)).  It would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to substitute the methomyl for oxamyl in the composition of Marquis et al. because they are two structurally related oxime carbamate that act by inhibiting the enzyme acetylcholinesterase.  Further, as recognized by MPEP § 2144.06(II), in order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958) (The mere fact that components are claimed as members of a Markush group cannot be relied upon to establish the equivalency of these Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980) (The mere fact that phthalocyanine and selenium function as equivalent photoconductors in the claimed environment was not sufficient to establish that one would have been obvious over the other. However, there was evidence that both phthalocyanine and selenium were known photoconductors in the art of electrophotography. "This, in our view, presents strong evidence of obviousness in substituting one for the other in an electrophotographic environment as a photoconductor." 209 USPQ at 759.).

While Marquis et al. do not explicitly disclose the pH ranges as recited by instant claims 14-16, it is art recognized that carbamate insecticides undergo degradation or chemical breakdown when the water pH is higher than 7, which creates alkaline conditions (see Deer et al. (Utah State University Electronic Publishing, July 2001)); and in the absence of other reactive species, oxime carbamates degrade in aqueous solution via a base-catalyzed elimination reaction (see Strathmann et al. (ENVIRONMENTAL SCIENCE & TECHNOLOGY, 2001, 35(12), pp. 2461-2469; specifically, pg. 2461, right col., first full paragraph)).  It would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to recognize that the pH for the composition of Marquis et al. would be less than 7 in order to prevent degradation of the oxime carbamates.  Thus, in view of the teachings of Marquis et al. and art recognized knowledges, there would be a reasonable expectation that the oxime carbamate composition of Marquis et al. could be successfully prepared with the pH 

While Marquis et al. do not explicitly disclose the amount of water as recited by instant claims 30-31, Marquis et al. teach that the composition comprises at least 24 % methomyl; alkylene carbonate is between 19.0 % and 65.0 % of the total solution composition by weight; a third chemical species such as alcohol is between 5.0 % and 15% of the total solution by weight; and water.  Thus, the amount of water is at least 52%, which lie inside the claimed amount of water as recited by instant claims 30-31.  As recognized by MPEP § 2144.05, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").  Moreover, it is noted 
Therefore, the teachings of Marquis et al. do render the invention of the instant claims prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-9 and 14-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 9, 14-16, and 18-39 of copending Application No. 16/649,050 (reference application; based on claims amendment filed on 12/21/2021 and hereinafter refers to as Bristow).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the composition of the instant claims 1-9 and 14-35 and the composition of claims 1-5, 9, 14-16, and 18-39 of Bristow have similar structural features.
16/649,451
16/649,050
1. A liquid soluble concentrate (SL) composition comprising: i) an oxime carbamate; and ii) a liquid carrier, the liquid earner comprising a solvent system 
1. A soluble liquid concentrate (SL) composition comprising: i) an oxime carbamate; ii) a carboxylic acid stabilizer; and iii) a liquid carrier; wherein the oxime carbamate is present in an amount of from 15 to 45% by weight; and the carboxylic acid stabilizer is acetic acid.

21. The composition according to claim 1, wherein the liquid carrier comprises an alcohol.

28. The composition according to claim 1, wherein the liquid carrier comprises a carbonate ester.

33. The composition according to claim 1, wherein the liquid carrier comprises water.
2. The composition according to claim 1, where the composition comprises a single oxime carbamate.
2. The composition according to claim 1, where the composition comprises a single oxime carbamate.
3. The composition according to claim 1, wherein the oxime carbamate is selected from alanycarb, aldicarb, aldoxycarb, butocarboxim, butoxycarboxim, methomyl, nitrilcarb, oxamyl, tazimcarb, thiocarboxime, thiodicarb, thiofanox and mixtures thereof.
3. The composition according to claim 1, wherein the oxime carbamate is selected from alanycarb, aldicarb, aldoxycarb, butocarboxim, butoxycarboxim, methomyl, nitrilcarb, oxamyl, tazimcarb, thiocarboxime, thiodicarb, thiofanox and mixtures thereof.
4. The composition according to claim 3, wherein the oxime carbamate is selected from oxamyl, methomyl and mixtures thereof.
4. The composition according to claim 3, wherein the oxime carbamate is selected from oxamyl, methomyl and mixtures thereof.
5. The composition according to claim 4, wherein the oxime carbamate comprises oxamyl.
5. The composition according to claim 4, wherein the oxime carbamate comprises oxamyl.
6. The composition according to claim 1, wherein the oxime carbamate is present in an amount of up to 60% by weight. 
9. The composition according to claim 8, wherein the oxime carbamate is present in an amount of at least 20% by weight.
7. The composition according to claim 6, wherein the oxime carbamate is present in an amount of up to 45% by weight.

8. The composition according to claim 1, wherein the oxime carbamate is present in an amount of at least 5% by weight.

9. The composition according to claim 8, wherein the oxime carbamate is present in an amount of at least 20% by weight.

14. The composition according to claim 1, wherein the composition has a pH of up to 6.5.
14. The composition according to claim 1, wherein the composition has a pH of up to 6.5.
15. The composition according to claim 14, wherein the composition has a pH of up to 4.0.
15. The composition according to claim 14, wherein the composition has a pH of up to 4.0.
16. The composition according to claim 15, wherein the composition has a pH of from 3.0 to 4.0.
16. The composition according to claim 15, wherein the composition has a pH of from 3.0 to 4.0.
17. The composition according to claim 1, wherein the liquid carrier is present in an 
18. The composition according to claim 1, wherein the liquid carrier is present in an 
18. The composition according to claim 1, wherein the liquid carrier is present in an amount of from 40% by weight of the composition.
19. The composition according to claim 1, wherein the liquid carrier is present in an amount of from 40% by weight of the composition.
19. The composition according to claim 1, wherein the liquid carrier is present in an amount of from 65 to 85% by weight of the composition.
20. The composition according to claim 1, wherein the liquid carrier is present in an amount of from 65 to 85% by weight of the composition.
20. The composition according to claim 1, wherein the alcohol is a monohydric alcohol. 
22. The composition according to claim 21, wherein the alcohol is a monohydric alcohol.
21. The composition according to claim 20, wherein the alcohol has from 1 to 8 carbon atoms.
23. The composition according to claim 21, wherein the alcohol has from 1 to 8 carbon atoms.
22. The composition according to claim 21, wherein the alcohol is selected from methanol, ethanol, propanol, butanol, pentanol and hexanol.
24. The composition according to claim 23, wherein the alcohol is selected from methanol, ethanol, propanol, butanol, pentanol and hexanol.
23. The composition according to claim 1, wherein the solvent system comprises methanol or ethanol.
25. The composition according to claim 21, wherein the liquid carrier comprises methanol or ethanol.
24. The composition according to claim 1, wherein the alcohol is present in the composition in an amount of up to 50% by weight.
26. The composition according to claim 21, wherein the alcohol is present in the composition in an amount of up to 50% by weight.
25. The composition according to claim 24, wherein the alcohol is present in the composition in an amount of from 5% by weight.
27. The composition according to claim 26, wherein the alcohol is present in the composition in an amount of from 5% by weight.
26. The composition according to claim 1, wherein the carbonate ester has the general formula: 
    PNG
    media_image1.png
    83
    181
    media_image1.png
    Greyscale
 in which R1 is selected from hydrogen or a lower alkyl group.
29. The composition according to claim 28, wherein the carbonate ester has the general formula: 
    PNG
    media_image1.png
    83
    181
    media_image1.png
    Greyscale
 in which R1 is selected from hydrogen or a lower alkyl group.
27. The composition according to claim 26, wherein R1 is methyl.
30. The composition according to claim 29, wherein R1 is methyl.
28. The composition according to claim 1, wherein the carbonate ester is present in the composition in an amount of up to 50% by weight.
31. The composition according to claim 28, wherein the carbonate ester is present in the composition in an amount of up to 50% by weight.
29. The composition according to claim 1, wherein the carbonate ester is present in the composition in an amount of from 5% by weight.
32. The composition according to claim 28, wherein the carbonate ester is present in the composition in an amount of from 5% by weight.
30. The composition according to claim 1, wherein water is present in the composition in an amount of up to 60% by weight.
34. The composition according to claim 33, wherein water is present in the composition in an amount of up to 60% by weight.
31. The composition according to claim 1, wherein water is present in the composition in an amount of from 5% by weight.
35. The composition according to claim 33, wherein water is present in the composition in an amount of from 5% by weight.
32. The composition according to claim 1, wherein the solvent system comprises the alcohol and the carbonate ester in a weight ratio of from 1:10 to 10:1.
36. The composition according to claim 1, wherein the liquid carrier comprises an alcohol and a carbonate ester in a weight ratio of from 1:10 to 10:1.
33. The composition according to claim 1, wherein the solvent system comprises the alcohol and water in a weight ratio of from 1:8 to 8:1.
37. The composition according to claim 1, wherein the liquid carrier comprises an alcohol and water in a weight ratio of from 1:8 to 8:1.
34. The composition according to claim 1, wherein the solvent system comprises the carbonate ester and water in a weight ratio of from 1:12 to 12:1.
38. The composition according to claim 1, wherein the liquid carrier comprises a carbonate ester and water in a weight ratio of from 1:12 to 12:1.
35. The composition according to claim 1, further comprising one or more auxiliaries selected from surfactants, stabilizers, antifoaming agents, anti-freezing agents, preservatives, antioxidants, and colorants.
39. The composition according to claim 1, further comprising one or more auxiliaries selected from surfactants, stabilizers, anti-foaming agents, anti-freezing agents, preservatives, antioxidants, and colorants.


That is the composition of the instant application is generic to the composition of Bristow or in other word claims 1-9 and 14-35 are anticipated by claims 1-5, 9, 14-16, and 18-39 of copending Application No. 16/649,050.  Further, the courts have clearly conveyed that a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim.  See In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 1053, 29 USPQ2d 2010, 2016 (Fed. Cir. 1993); In re Gosteli, 872 F.2d 1008, 1010, 10 USPQ2d 1614, 1616 (Fed. Cir. 1989); Titanium Metals Corp. v. Banner, 778 F.2d 775, 782, 227 USPQ 773, 779 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d at 944, 214 USPQ at 767 (C.C.P.A. 1982).
.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Withdrawn Claim(s)
For compact prosecution and under 37 CFR 1.104, the following rejections are applicable to the withdrawn claim(s).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Withdrawn claim 37 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 37 recites the “use of a composition according to claim 1 in the treatment of pest infestations”.  Since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass.
Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).  Accordingly, claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Withdrawn claim 37 is rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.
As recognized by MPEP § 2173.05(q), "Use" claims that do not purport to claim a process, machine, manufacture, or composition of matter fail to comply with 35 U.S.C. 101. In re Moreton, 288 F.2d 708, 709, 129 USPQ 227, 228 (CCPA 1961) ("one cannot claim a new use per se, because it is not among the categories of patentable inventions specified in 35 U.S.C. § 101"). In Ex parte Dunki, 153 USPQ 678 (Bd. App. 1967), the Board held the following claim to be an improper definition of a process: "The use of a high carbon austenitic iron alloy having a proportion of free carbon as a vehicle brake part subject to stress by sliding friction." In Clinical Products Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966), the district court held the following claim was definite, but that it was not a proper process claim under 35 U.S.C. 101: "The use of a sustained release therapeutic agent in the body of ephedrine absorbed upon polystyrene sulfonic acid." 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren, can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
January 6, 2022